Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Smyth on May 24, 2021.

The application has been amended as follows: 
1. 	(Currently amended) A method for detecting an object, comprising:
providing a pulsed signal to a charging circuit, wherein each pulse in the pulsed signal comprises a plurality of cycles of a clock signal that has a frequency greater or less than a nominal resonant frequency of the charging circuit;
detecting a change in resonance of the charging circuit based on a difference in response of the charging circuit to a first pulse in the pulsed signal with respect to a corresponding response of the charging circuit to a second pulse previously transmitted in the pulsed signal[[; and]] by:

receiving a measurement signal representative of quality factor (Q factor) of the charging circuit; 
filtering the measurement signal to obtain a filtered version of the measurement signal that changes at a slower rate than the measurement signal; and
; and
determining that a chargeable device has been placed in proximity to a coil of the charging circuit based on the difference in response.
9. 	(Currently amended) A charging device, comprising:
a charging circuit that includes a charging coil located proximate to a surface of the charging device; 
a pulse generating circuit configured to provide a pulsed signal to the charging circuit, wherein each pulse in the pulsed signal comprises a plurality of cycles of a clock signal that has a frequency greater or less than a nominal resonant frequency of the charging circuit;



a measurement circuit configured to provide a measurement signal representative of the resonance of the charging circuit based on the response of the charging circuit to a first pulse in the pulsed signal;
a filter configured to provide a filtered version of the measurement signal that changes at a slower rate than the measurement signal; and
comparison logic configured to generate an indication of change in resonance in a detection signal when a difference between the measurement signal and the filtered version of the measurement signal exceeds a threshold level, wherein the detection signal indicates whether an object is positioned proximate to the charging coil[[.]]; and
a controller configured to determine that a chargeable device has been placed in proximity to the charging coil when the change in resonance indicated in the detection signal corresponds to a difference in the response of the charging circuit to the first pulse with respect to a corresponding response of the charging circuit to a second pulse previously transmitted in the pulsed signal.
18. 	(Currently amended) A non-transitory processor-readable storage medium comprising code for:
providing a pulsed signal to a charging circuit, wherein each pulse in the pulsed signal comprises a plurality of cycles of a clock signal that has a frequency greater or less than a nominal resonant frequency of the charging circuit;
detecting a change in resonance of the charging circuit based on a difference in response of the charging circuit to a first pulse in the pulsed signal with respect to a corresponding response of the charging circuit to a second pulse previously transmitted in the pulsed signal[[; and]], including code for:

receiving a measurement signal representative of quality factor (Q factor) of the charging circuit; 
filtering the measurement signal to obtain a filtered version of the measurement signal that changes at a slower rate than the measurement signal; and
generating an indication of change in resonance in a detection signal when a difference between the measurement signal and the filtered version of the measurement signal exceeds a threshold level[[.]]; and
determining that a chargeable device has been placed in proximity to a coil of the charging circuit based on the difference in response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADI AMRANY/Primary Examiner, Art Unit 2836